                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

LAUREN GREENE                                    *

Plaintiff                                        *

v.                                               *            Civil Action No. JKB-19-552

STATE OF MARYLAND,                               *
UNIVERSITY OF MARYLAND
BALTIMORE WASHINGTON                             *
MEDICAL CENTER,
                                                 *
Defendants
                                          ***
                                   MEMORANDUM OPINION

          This civil complaint was filed on February 21, 2019, together with motions to proceed in

forma pauperis and to appoint counsel. ECF 2 & 3. Because she appears to be indigent,

plaintiff’s motion to proceed in forma pauperis shall be granted. The filing docketed as a motion

to appoint counsel does not make a request of this court to appoint counsel; rather, plaintiff states

that Maryland does not provide public defender representation at Medical Review Panels, but

should.     ECF 3.    This court does not have jurisdiction over state administrative hearings,

therefore the “motion” to appoint counsel shall be denied.

          Plaintiff asserts she is improperly committed to the psychiatric ward on an involuntary

basis and argues that her diagnosis of “paranoid - delusional disorder” is incorrect. ECF 1 at

p. 1. She takes issue with the treatment provided to her by Dr. John McDonald and claims that

the 100 milligrams of Haldol she is provided is dangerous and causes cognitive problems. Id. at

p. 3. She also characterizes the conditions under which she is hospitalized as ineffective and

injurious, noting that she is not allowed fresh air, access to outside news broadcasts is severely

limited, windows are obscured, and the therapeutic modalities employed are “dumb.” Id. at
pp. 1-3. She notes she is currently involved in a custody battle and her current diagnosis and

hospitalization has nullified her credibility. Id. at p. 3. As relief, she requests a stay of the

administrative hearing regarding the refusal-of-psychiatric-medication decision because she was

not represented by counsel and seeks monetary damages. Id. at pp. 3-5. She states there are less

restrictive forms of therapy that do not require her hospitalization. Id. at p. 4.

       Plaintiff filed this Complaint in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), which

permits an indigent litigant to commence an action in this Court without prepaying the filing fee.

To guard against possible abuses of this privilege, the statute requires dismissal of any claim that

is frivolous or malicious or fails to state a claim on which relief may be granted. 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii). This Court is mindful, however, of its obligation to liberally construe

self-represented pleadings, such as the instant Complaint. See Erickson v. Pardus, 551 U.S. 89,

94 (2007). In evaluating such a Complaint, the factual allegations are assumed to be true. Id. at

93 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)). Nonetheless, liberal

construction does not mean that this Court can ignore a clear failure in the pleading to allege

facts that set forth a cognizable claim. See Weller v. Dep't of Soc. Servs., 901 F.2d 387 (4th Cir.

1990); see also Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985) (stating a

district court may not “conjure up questions never squarely presented.”).            In making this

determination, A[t]he district court need not look beyond the complaint's allegations . . . . It must

hold the pro se complaint to less stringent standards than pleadings drafted by attorneys and must

read the complaint liberally.@ White v. White, 886 F. 2d 721, 722-723 (4th Cir. 1989).

       Plaintiff’s claims concerning the limitation on outside news sources and lack of fresh air

do not state a federal claim, nor do her claims asserting medical malpractice. Those claims shall

therefore be dismissed.



                                                  2
        To the extent she is raising a due process claim in connection with being medicated over

her objection, she has implied a federal constitutional claim but will be required to provide more

details regarding such a claim. As an involuntarily committed patient in a State psychiatric

facility, Plaintiff has a “‘significant’ constitutionally protected ‘liberty interest’ in ‘avoiding the

unwanted administration of antipsychotic drugs.’” Sell v. United States, 539 U.S. 166, 178

(2003) (quoting Washington v. Harper, 494 U.S. 210, 221 (1990)). “[W]hen the purpose or effect

of forced drugging is to alter the will and the mind of the subject, it constitutes a deprivation of

liberty in the most literal and fundamental sense.” United States v. Bush, 585 F.3d 806, 813 (4th

Cir. 2009).    “Involuntarily committed mental patients retain a liberty interest in conditions of

reasonable care and safety and in reasonably nonrestrictive confinement conditions.” Youngberg

v. Romeo, 457 U.S. 307, 324 (1982). The Fourteenth Amendment ensures that states will

provide not only for the medical needs of those in penal settings, but for anyone restricted by a

state from obtaining medical care on his own. See DeShaney v. Winnebago, 489 U.S. 189, 200

(1989); Youngberg, 457 U.S. at 324. The claim, as presented, does not provide details regarding

the hearing provided to plaintiff that resulted in an apparent decision to medicate her over her

objection, whether plaintiff has availed herself of the appellate review procedure available in the

state courts, and, if so, the resulting decision.

        To the extent plaintiff is seeking release from the hospital, the complaint is more

appropriately construed as a petition for writ of habeas corpus. Before such a claim may be

considered by this court, plaintiff must demonstrate exhaustion of state remedies. As a person

committed to a mental health facility, plaintiff has a right under Maryland law to file a petition

for writ of habeas corpus in a state circuit court located in the county where he resides or where

the facility is located. See Md. Code Ann., Health–Gen. § 10-804; see also Md. Code Ann., Cts



                                                    3
& Jud. Proc. § 3-704. Before this claim, to the extent it is raised, will be considered, plaintiff

will be required to explain whether she has challenged her involuntary confinement in the

appropriate state court.

       Because this case implicates both a civil rights claim for damages and a claim for habeas

corpus relief, plaintiff will be provided forms for filing a § 1983 civil rights complaint and for

filing a §2241 habeas corpus petition. She is forewarned that failure to supplement the claims

asserted will result in dismissal of the complaint without prejudice and without further notice.

       A separate order follows.

Dated this 25th day of February, 2019 .

                                              FOR THE COURT:


                                              ___________/s/_______________________
                                              James K. Bredar
                                              Chief Judge




                                                 4
